Citation Nr: 0419262	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  93-19 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating, in excess of 30 percent, 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January and March 1996 rating decisions 
of the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for post-traumatic stress disorder.  

This claim was previously remanded by the Board in December 
1998 and again in May 2000 for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review.

The Board notes that the veteran's representative has raised 
an issue of entitlement to a total rating for compensation 
based upon individual unemployability.  As this claim has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The Board notes that the veteran's representative has 
asserted that the issue of entitlement to a total rating for 
compensation based upon individual unemployability is 
inextricably intertwined with the veteran's claim for an 
increased evaluation for post-traumatic stress disorder.  The 
Board disagrees, as the final outcome of the claim for 
individual unemployability would not materially affect the 
result of the current appeal on the increased-rating claim.  
See Moffit v. Brown, 10 Vet. App. 214, 222 (1997); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).


FINDING OF FACT

Post-traumatic stress disorder is manifested by severely 
limited social contact and severe impairment in the ability 
to retain employment.  




CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no more, for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the March 2003 letter and by the 
discussions in the November 1999 rating decision and the 
March 2004 supplemental statement of the case.  In the March 
2003 letter, the RO stated that in order to warrant an 
increased evaluation, the evidence must show that the 
disability had worsened.  In the November 1999 rating 
decision, when the RO granted the 30 percent evaluation for 
post-traumatic stress disorder, the RO explained to the 
veteran why he did not meet the criteria for the 50 percent 
evaluation.  The Board notes that the criteria for mental 
disorders were amended in November 1996, which is during the 
current appeal.  In the November 1999 rating decision, the RO 
provided the veteran with both the former and the amended 
criteria for a 50 percent evaluation for post-traumatic 
stress disorder.  This informed the veteran of the symptoms 
needed to establish the next higher evaluation of 50 percent 
for post-traumatic stress disorder.  Additionally, in the 
March 2004 supplemental statement of the case, the RO 
provided the veteran with all the criteria for Diagnostic 
Code 9411, which showed the criteria for the 50 percent, 
70 percent, and 100 percent evaluations.  This informed the 
veteran of the symptoms needed to establish evaluations in 
excess of 30 percent for post-traumatic stress disorder.  
Thus, the veteran has been informed of the evidence necessary 
to establish higher evaluations for post-traumatic stress 
disorder.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
March 2003 letter, the RO stated that the law provided that 
VA would make reasonable efforts to help him get the evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
The RO noted that it had the veteran's medical records from 
the Dublin and Albany VA facilities.  It stated that if the 
veteran had been treated by a private medical provider that 
VA would request those records for him as long as he 
completed and signed a VA Form 21-4142, Authorization and 
Consent to Release Information to VA.  The RO noted that it 
was still the veteran's responsibility to make sure that 
these records were received by VA.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  It has 
obtained the treatment records from the Vet Center in 
Tallahassee, Florida and the treatment records from the VA 
Medical Center in Atlanta, Georgia.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo several VA 
examinations throughout the appeals process related to his 
claim.

The Board is aware that the March 2003 letter did not address 
the evidence necessary to substantiate the claim for an 
increased evaluation for post-traumatic stress disorder.  
Rather, the RO simply stated that the veteran would need to 
bring forth evidence that his disability had "worsened."  
This is not in keeping with the statute and the regulation, 
which state that in the same notice that the claimant is 
provided with the evidence necessary to substantiate the 
claim, he will also be provided with which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will obtain on his behalf.  See 
38 U.S.C.A § 5103(a); see also 38 C.F.R. § 3.159(b).  

However, the Board finds that such does not prejudice the 
veteran in this particular case.  Specifically, the veteran 
has been provided with the evidence necessary to establish 
higher evaluations for post-traumatic stress disorder in the 
November 1999 rating decision and the March 2004 supplemental 
statement of the case.  The veteran has been told what 
evidence is needed to establish an evaluation in excess of 
that which has been assigned.  The Board has laid out above 
how this has been done.  Thus, while he was not informed of 
the evidence necessary to substantiate his claim for an 
increased evaluation for post-traumatic stress disorder at 
the same time he was told of which portion of that 
information and evidence was to be provided by the claimant 
and which portion VA would obtain on his behalf, he was 
informed of both of these requirements-just not at the same 
time.  To remand these issues for VA to send the veteran a 
letter providing both of these pieces of information in the 
same notice would be unnecessary, as it would only delay 
consideration of the veteran's claim, which claim has been on 
appeal for many years.  See Bernard, 4 Vet. App. 384. 

The Board also notes that the United States Court of Appeals 
for Veteran Claims (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the issuance of a VCAA letter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the rating decisions which are currently 
on appeal were issued in 1996.  Only after the rating actions 
were promulgated did the AOJ, in the March 2003 letter, 
provide notice to the claimant.  Because the VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication denying the claims, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, 4 Vet. App. 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2003 was 
not given prior to the AOJ adjudication currently on appeal, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Following 
the letter, the veteran was provided 60 days to submit 
additional evidence.  No additional evidence was received.  
The veteran was subsequently issued a supplemental statement 
of the case in March 2004, at which time, he was given 60 
days to submit additional evidence and argument.  He did not 
submit any additional evidence or argument.  The Board finds 
that the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the March 2003 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "You can help us with your claim by 
doing the following: tell us about any additional information 
or evidence that you want us to try to get for you."  Thus, 
the Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.  Regardless, in a very recent Office of 
General Counsel opinion, the General Counsel determined that 
the Court's holding that the statute and the regulation 
required VA to include the fourth element was obiter dictum 
and was not binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 
24, 2004).  The General Counsel noted that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

By way of history, service connection for post-traumatic 
stress disorder was granted in a December 1994 rating 
decision and assigned a 10 percent evaluation.  In November 
1995, the veteran filed a claim for an increased evaluation.  
In January and March 1996 rating decisions, the RO continued 
the 10 percent evaluation for post-traumatic stress disorder; 
but in a November 1999 rating decision, it granted a 
30 percent evaluation, effective November 30, 1995.  The 
veteran asserts that he warrants an evaluation in excess of 
30 percent.

A November 1995 VA outpatient treatment report shows that the 
veteran complained of sleep disturbance.  He stated he was 
having trouble at work due to being exposed to Asian people.  
The diagnostic impression was rule out post-traumatic stress 
disorder.

Treatment records from the Vet Center, dated from September 
1995 to October 1996, show that the veteran was receiving 
treatment for his post-traumatic stress disorder.  He 
complained of having angry outbursts, where he had punched 
walls.  He denied ever physically abusing his wife and 
children.  The veteran described fears of acting out around 
Asians.  In 1996, the veteran attempted to increase his 
social activity.  In October 1996, the veteran reported 
feeling like he was functioning better at work.

A January 1996 Vet Center intake shows that the veteran was 
seen with complaints of post-traumatic stress disorder.  The 
counselor stated the veteran was neat, anxious, and oriented 
to time, place, and person.  His speech was appropriate.  
Judgment was good.  The counselor entered a diagnosis of 
post-traumatic stress disorder and assigned a GAF score of 
55.

A January 1996 Vet Center evaluation shows that the veteran 
reported nightmares, intense feelings of re-living the 
traumatic events in Vietnam, emotional volatility, avoidance 
of stimuli that remind him of experiences in Vietnam, 
occasional bouts with depression, and intrusive thoughts and 
dreams of his experiences.  The veteran stated he was in his 
third marriage and had two children, one of whom was a child 
from a prior marriage.  He stated his mother was in the area, 
and he described his family as supportive and caring.  He 
also stated he was involved in his church and would go 
fishing occasionally.  He had given up golf and hunting to 
avoid crowds.  He had been employed at the same manufacturing 
facility in Albany for the past 17 years and had attained the 
position of area leader over four operating lines, but felt 
he needed to step down to a less responsible position to 
avoid Asian workers and the additional responsibilities.  He 
stated he had taken about six weeks off over the past year 
because he was "depressed."  

The Vet Center psychologist stated the veteran was neatly 
dressed, articulate, and had above-average intelligence.  He 
noted the veteran showed some anxiety (tearfulness and 
tremulous hands) when discussing his service in Vietnam and 
his post-traumatic stress disorder symptoms.  The 
psychologist stated the veteran had appropriate affect, good 
judgment, and a normal memory function.  The veteran showed 
no evidence of a thought disorder and had no active suicidal 
thoughts.  The psychologist stated the veteran experienced 
depression "fairly frequently" and suffered moderate to 
severe sleep disturbance.  He noted that the veteran's 
complaint about Asian people suggested that the veteran may 
have had a disassociative experience in his workplace on at 
least one occasion.  The psychologist made the following 
conclusion, in part:

[The veteran] experiences recurrent and 
distressing thoughts, feelings of re-
living traumatic experiences, sleep 
disturbance, depression, feelings of 
detachment and estrangement from others, 
marked arousal when exposed to stimuli 
related to his Vietnam experiences and 
dreams/nightmares of his experiences.  
These symptoms have impacted his work 
relationships and functioning, his 
relationship with his wives and children 
and his social relationships. . . .  [The 
veteran] has developed several poor, 
chronic coping styles; primarily 
avoidance and excessive control of his 
environment.

A November 1996 VA examination report shows that the examiner 
was not provided with the veteran's claims file.  The 
examiner stated the veteran was "unemployed," as he was on 
administrative leave from work since March 1996.  He noted 
the veteran had not been admitted to a psychiatric hospital.  
The veteran reported having flashbacks of Vietnam 
approximately two times a week and waking up in night sweats 
and having nightmares.  He stated his wife did not sleep with 
him at times.  He reported he did not like associating with 
people and described himself as depressed, tense, and 
nervous.  He was suspicious of people.  He stated he was 
unable to do his job because of the presence of Asian co-
workers.  The veteran complained of crying spells and stated 
he liked to be alone.  The examiner stated the veteran was 
alert and cooperative, coherent, and goal directed.  He 
described the veteran as depressed and suspicious of people.  
The veteran was oriented times three with memory intact.  The 
examiner stated that insight and judgment were fair and that 
the veteran was not suicidal.  He entered a diagnosis of 
post-traumatic stress disorder, chronic, with depression, and 
assigned a Global Assessment of Functioning (GAF) score of 
45.

A June 1999 VA examination report shows the examiner did not 
have an opportunity to review the veteran's claims file.  The 
examiner noted there was a medical chart from the Dublin 
VAMC, which he reviewed.  The veteran reported he was working 
for a factory in Albany, where he was a machine operator and 
had worked there for 21 years.  He stated he was going to be 
retiring soon because he stated the plant was downsizing and 
that the company had hired Asian people and that seeing Asian 
people would set him off.  The veteran stated he had been 
demoted because of a reaction he had had as a result of 
having to work with Asian people.  He stated he had lost 
approximately 20 to 25 days a year in the past three years 
due to his post-traumatic stress disorder symptoms.  He 
described having nightmares.  The veteran indicated he felt 
his post-traumatic stress disorder symptoms had gotten worse 
over the past year.  He could not socialize for fear of 
running into Asian people.  His flashbacks interfered with 
his family and community activities.  He stated he was uneasy 
in crowds.  The veteran described having intrusive thoughts 
about Vietnam.  

The examiner stated the veteran was a very pleasant and 
cordial individual and in his recanting his problems and 
symptoms, he displayed appropriate affect with obvious 
emotional ability associated with the negative experiences.  
He noted the veteran became tearful on several occasions when 
describing these events.  The veteran expressed frustration 
at not being able to find an effective source of treatment 
for his post-traumatic stress disorder.  He stated he was 
concerned about his and his family's financial well-being 
once he is retired form his job, but that he had no choice 
because he could no longer tolerate the work environment with 
Asians and was fearful of his own behavior in those 
circumstances.  The examiner entered a diagnosis of post-
traumatic stress disorder and estimated the veteran's GAF 
score to be 50 for the past year.  

A November 1999 VA outpatient treatment report shows that the 
veteran reported he had quit his job and gotten divorced from 
his third wife.  The examiner stated the veteran was pleasant 
and cooperative during the interview and was oriented in all 
spheres and denied suicidal/homicidal ideation, intent, or 
plans.  He noted the veteran reported having difficulty 
sleeping and being irritable.  The examiner entered a GAF 
score of 45.

An August 2000 VA outpatient treatment report shows that the 
veteran described his post-traumatic stress disorder as 
coming and going.  He stated he would see Asian people and 
become reactive.  He would have nightmares for several days 
following the incident.  The veteran stated he took an early 
retirement because of the number of Asians working at his 
job.

An April 2003 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file.  He 
noted the veteran had not been hospitalized for post-
traumatic stress disorder since his last examination in 1999.  
The veteran complained of being depressed and being afraid to 
run into Asian people unexpectedly.  He stated he tended to 
react "rather vigorously" when he would see Asian people 
and hear them speaking their language.  The veteran stated he 
had stopped working in June 1999-that he voluntarily left 
because he was having too much difficulty working with Asian 
people.  He stated he had not looked for work since that 
time, primarily because of pain in his hand and feet.  He 
noted he had gotten divorced from his third wife in 1999 
after six years of marriage.  The veteran stated his wife had 
refused to learn more about his post-traumatic stress 
disorder and took his emotional reactions personally, which 
eventually dissolved the marriage.  The veteran stated he 
lived alone and that his son had gone to college out of town.  
He stated he would go visit his relatives regularly and would 
go fishing regularly with his mother or brother.  He also 
stated he would hang out with his brother while his brother 
would golf.  He noted he was unable to play golf because of 
the pain he had in his extremities.  The veteran noted he 
spent a lot of his time alone.  

The examiner stated that the veteran lived a "rather 
isolated life now."  He stated the veteran interacted with 
family members on a limited basis and avoided wider social 
contact.  He stated the veteran was adequately groomed and 
cooperative with thought processes that were logical, 
coherent, and goal directed without looseness of 
associations, circumstantiality, tangentiality, pressured 
speech, or flight of ideas.  No delusions were elicited.  The 
veteran admitted to an occasional auditory hallucination of 
hearing his name called once or twice a week.  The veteran 
made appropriate eye contact and his interaction during the 
session was appropriate.  He was free of suicidal or 
homicidal thoughts, ideations, plans, or intent.  He was able 
to maintain minimal personal hygiene.  There was no 
difficulty in completing the basic activities of daily 
living.  The veteran was oriented to time, place, person, and 
situation.  His memory was intact.  He denied any history of 
panic attacks or impulsive behavior.  The veteran stated he 
had feelings of depression that would come and go.  The 
examiner stated the veteran admitted to intrusive 
recollections of combat-related experiences occurring about 
two to three times a week and nightmares about once or twice 
a year.  He denied any flashbacks.  The examiner stated the 
veteran had difficulty getting close to others.  He entered 
diagnoses of post-traumatic stress disorder and depressive 
disorder, due to chronic pain in extremities and a GAF score 
of 50.  The examiner stated the following as to the GAF 
score:

A GAF score of 50 indicates severe 
psychiatric problems resulting in 
impairment of social functioning.  This 
patient isolates himself and is not able 
to go shopping or visit places where he 
might come into contact with a large 
number of people from the general public.  
The patient has the mental capacity to 
manage his own funds.  Based on reviewing 
the chart and questioning the patient[,] 
it appears that in the period of 1995 to 
1996 the patient started experiencing 
difficulty with new employees who were 
speaking in Vietnamese.  At one point he 
had a dissociative episode from his 
description and this resulted in his 
administrative reassignment to different 
duties.  The patient stated he did not 
stop working until 1999 and that there 
might have been a misunderstanding of his 
report of administrative reassignment.  
In conclusion, it should be noted that 
most of his current limitations are 
attributable to his [post-traumatic 
stress disorder] and his depression has 
partially responded to Sertraline.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As stated above, the criteria for mental disorders were 
amended in November 1996.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process is concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Therefore, 
the Board must evaluate the veteran's claim under both the 
former criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  

The Board will lay out both the former criteria and the 
amended criteria for the benefit of comparing the criteria.  
The former criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

The amended criteria and the applicable ratings are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 70 percent 
evaluation for post-traumatic stress disorder.  The veteran 
has sleep disturbance, angry outbursts, and intrusive 
thoughts about Vietnam.  His difficulty being around Asian 
people has limited his ability to be social outside of his 
family and also caused him to quit his job.  In January 1996, 
the veteran reported re-living events in Vietnam, emotional 
volatility, and bouts of depression.  The psychologist noted 
that the veteran's post-traumatic stress disorder symptoms 
had impacted his work and social functioning.  Another 
examiner in January 1996 gave the veteran a GAF score of 55.  
In November 1996, the veteran reported having flashbacks, 
being depressed, suspiciousness of others, and the inability 
to do his job due to his not wanting to be around Asian 
people.  The veteran was not suicidal and had fair insight 
and judgment.  The examiner entered a GAF score of 45.  

In June 1999, the veteran reported he was still working and 
estimated losing about three weeks from work during the year 
due to his post-traumatic stress disorder symptoms.  He 
stated he had difficulty socializing because he feared 
running into Asian people.  The examiner stated the veteran 
was tearful when discussing events in service.  He entered a 
GAF score of 50.  In November 1999, the veteran reported he 
had quit his job and gotten divorced from his third wife.  He 
denied any homicidal or suicidal thoughts or plans.  The 
examiner entered a GAF score of 45.  

In April 2003, the veteran stated that he and his wife were 
unable to work things out because she refused to educate 
herself on the veteran's post-traumatic stress disorder and 
took his angry outbursts personally.  The veteran stated he 
would go visit relatives regularly, but that he avoided 
expanding his social contacts.  He had no delusions and his 
speech was logical and goal directed.  He was oriented times 
four.  The examiner determined that the veteran had a GAF 
score of 50, which he stated was indicative of severe 
psychiatric problems.  He also stated the veteran isolated 
himself in avoiding going shopping or visiting places where 
he might come into contact with a large number of people. 

The Board finds that the above-described symptoms show a 
psychiatric disorder that is severely disabling and falls 
under the criteria for the 70 percent evaluation.  In 
considering the former criteria, the evidence establishes 
that the veteran has a severe social and industrial 
impairment as a result of the service-connected post-
traumatic stress disorder  The evidence shows that the 
veteran does not socialize outside of his family, but 
describes having a supportive family.  He sees his mother and 
the siblings that live near him regularly.  The veteran got 
divorced in 1999 from his third wife.  Additionally, he quit 
his job because of the difficulty of being around co-workers 
of Asian descent.  Thus, the Board finds that such evidence 
supports the finding that the veteran meets the 70 percent 
evaluation under the former criteria.  The Board finds, 
however, that the veteran's post-traumatic stress disorder 
symptoms do not meet the 70 percent evaluation under the 
amended criteria.  Specifically, there has been no report by 
the veteran or by a medical professional that the veteran has 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical speech, spatial disorientation, 
or neglect of personal hygiene.  In fact, the veteran has 
consistently been described as having speech that was 
logical, goal directed, and without looseness of 
associations.  A psychologist at the Vet Center stated the 
veteran was articulate and had above-average intelligence.  
He has also been consistently described as being oriented to 
person, place and time.  The veteran's personal hygiene is 
adequate.  The veteran has denied having panic attacks.  
Thus, the Board finds that the former criteria is more 
favorable to the veteran as to the 70 percent evaluation and 
is granting the 70 percent evaluation based on that criteria.

The Board finds that the determination that the veteran 
warrants a 70 percent evaluation is supported by the 
assignment of GAF scores of between 45 and 55.  Although the 
GAF score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is defined as a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-
47 (4th ed. 1994).  A GAF score of between 41-50 is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  A GAF score 
of between 51 and 60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  Serious and moderate symptoms are 
indicative of no more than a 70 percent evaluation.

The Board must now consider whether an evaluation in excess 
of 70 percent is warranted, and finds that the preponderance 
of the evidence is against such finding.  In reviewing the 
former criteria, the Board is aware that the veteran has quit 
his job because he has asserted that he could no longer work 
with Asian people; however, the Board does not equate that to 
a finding that the veteran is demonstrably unable to work.  
He has the ambition to work, but he was unable to work at the 
job he had had for approximately 21 years due to the type of 
people with whom he was working.  Additionally, in the August 
2003 evaluation report, the veteran stated he had not sought 
a new job primarily because of his physical symptoms of pain 
in his upper and lower extremities.  Such report by the 
veteran would not indicate that he was unable to obtain or 
retain employment due to his post-traumatic stress disorder 
symptoms only.  Further, no medical professional has stated 
that the veteran is unable to work due to his post-traumatic 
stress disorder symptoms, and the Board will not assume that 
the assignments of the GAF score of 45 is indicative of such 
a finding.  When a medical professional explained the 
assignment of the GAF score of 50, he did not indicate that 
the veteran was not able to work due to post-traumatic stress 
disorder.  The 70 percent evaluation contemplates a severe 
impairment in the ability to work.

As stated above, the veteran has reported he sees his family 
regularly and goes fishing and golfing with them.  He 
described his family as being supportive.  In the April 2003 
examination report, the examiner stated the veteran isolated 
himself and would avoid places where he may come into contact 
with a large number of people.  The veteran has stated that 
while he cannot play golf because of pain in his upper 
extremities, he still will go and ride in the cart with his 
brother.  The Board does not find that the veteran's social 
interaction with his family and the description by the 
medical professional to be equivalent to a finding that the 
veteran is virtually isolated in the community.  

Finally, there is no evidence that the veteran is not in 
touch with reality.  Again, the veteran has consistently been 
described as goal directed, logical, and oriented times 
three.  The veteran had the insight to see that his third 
marriage had not worked out because his former wife refused 
to understand his post-traumatic stress disorder.  

The Board agrees that the veteran's service-connected post-
traumatic stress disorder severely affects his ability to 
obtain and retain employment, which the 70 percent evaluation 
under the former criteria contemplates.  As stated above, the 
Board finds that the veteran's post-traumatic stress disorder 
symptoms do not meet the 70 percent evaluation under the new 
criteria, and thus it follows that he does not meet the 
100 percent criteria, which contemplates a person who is not 
in touch with reality.  As stated above, the veteran has 
never exhibited such symptoms during the appeal period.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted his service-connected post-traumatic 
stress disorder warranted an increased evaluation, the Board 
agrees and has granted a 70 percent evaluation.  However, to 
the extent that he has implied he warrants an evaluation in 
excess of 70 percent, the Board finds that the evidence does 
not support his contentions, for the reasons stated above.  
The Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an evaluation 
in excess of 70 percent for post-traumatic stress disorder.  
Gilbert, 1 Vet. App. at 55.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order for the service-connected 
post-traumatic stress disorder.  The RO has not addressed 
this issue.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 70 percent evaluation for post-
traumatic stress disorder are clearly contemplated in the 
Schedule and that the veteran's service-connected 
disabilities are not exceptional nor unusual such as to 
preclude the use of the regular rating criteria.  The 
evidence of record does not show that such disability, 
standing alone, has caused marked interference with 
employment.  Prior to the veteran' quitting his job in 1999, 
he stated he would miss between 21 and 25 days a year due to 
his post-traumatic stress disorder symptoms, which the Board 
does not find equates to "marked interference" with work.  
The veteran has stated that he has quit work due to his 
inability to be around Asian people.  This does not mean he 
cannot work; rather, it means he could not work in that job 
because of his exposure to Asian people.  The Board finds 
that the veteran's severe employment impairment is 
contemplated by the 70 percent evaluation.  Finally, the 
veteran has not been hospitalized for his service-connected 
post-traumatic stress disorder throughout the appeal period.  
Thus, the Board finds that referral for an extraschedular 
evaluation for post-traumatic stress disorder is not 
warranted.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

A 70 percent evaluation for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



___________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



